Exhibit 10.1

AMENDMENT NO. 1

to

AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT
AGREEMENT (the “Amendment”) is made as of November 10, 2006 (the “Effective
Date”), by and among UNITED STATIONERS SUPPLY CO. (the “Borrower”), UNITED
STATIONERS INC., as a credit party (the “Parent”), the financial institutions
listed on the signature pages hereof (the “Lenders”) and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION (successor by merger to Bank One, NA (Illinois)), in its
capacity as administrative agent (the “Agent”) under that certain Amended and
Restated Five-Year Revolving Credit Agreement dated as of October 12, 2005 by
and among the Borrower, the Parent, the financial institutions party thereto and
the Agent (as amended, supplemented or otherwise modified as of the date hereof,
the “Credit Agreement”).  Defined terms used herein and not otherwise defined
herein shall have the meaning given to them in the Credit Agreement.

WITNESSETH

WHEREAS, the Borrower, the Parent, the Lenders and the Agent are parties to the
Credit Agreement; and

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower has
requested that the Aggregate Commitment be increased from $275,000,000 to
$325,000,000;

WHEREAS, the Borrower, the Agent, each Increasing Lender (as defined below) and
any New Lender (as defined below) have agreed to amend the Credit Agreement to
increase the Aggregate Commitment to $325,000,000 (the “Commitment Increase”),
and in connection therewith each Increasing Lender and each New Lender has
agreed to extend a Commitment in the amount set forth on Annex I hereto, in each
case, on the terms and conditions set forth herein;

WHEREAS, immediately after giving effect to the Commitment Increase, the
Borrower has requested that the Lenders amend the Credit Agreement on the terms
and conditions set forth herein;

WHEREAS, the Borrower, the Agent and the Required Lenders (after giving effect
to the Commitment Increase) have agreed to amend the Credit Agreement on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendments to the Credit Agreement:


--------------------------------------------------------------------------------


 


1.                                       INCREASE OF AGGREGATE COMMITMENT. 
EFFECTIVE AS OF THE EFFECTIVE DATE AND SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 3 BELOW:


1.1.                              THE COMMITMENTS OF THE LENDERS ELECTING TO
INCREASE THEIR RESPECTIVE COMMITMENTS IN ACCORDANCE WITH SECTION 2.21 OF THE
CREDIT AGREEMENT (EACH, AN “INCREASING LENDER”) ARE AMENDED AS SET FORTH ON
ANNEX I HERETO.  ANY NEW LENDER SIGNATORY HERETO WHICH WAS NOT PARTY TO THE
CREDIT AGREEMENT PRIOR TO THE DATE HEREOF (EACH, A “NEW LENDER”) SHALL BE DEEMED
TO BE A LENDER FOR ALL PURPOSES UNDER THE CREDIT AGREEMENT AND EACH SUCH NEW
LENDER’S COMMITMENT IS SET FORTH ON ANNEX I HERETO.


1.2.                              EACH INCREASING LENDER AND NEW LENDER SHALL
MAKE AVAILABLE TO THE AGENT SUCH AMOUNTS IN IMMEDIATELY AVAILABLE FUNDS AS THE
AGENT SHALL DETERMINE, FOR THE BENEFIT OF THE OTHER LENDERS, AS BEING REQUIRED
IN ORDER TO CAUSE, AFTER GIVING EFFECT TO THE COMMITMENT INCREASE AND THE USE OF
SUCH AMOUNTS TO MAKE PAYMENTS TO SUCH OTHER LENDERS, EACH LENDER’S PORTION OF
THE OUTSTANDING REVOLVING LOANS OF ALL THE LENDERS TO EQUAL ITS PRO RATA SHARE. 
THE BORROWER SHALL BE DEEMED TO HAVE REPAID AND REBORROWED ALL OUTSTANDING
REVOLVING LOANS AS OF THE EFFECTIVE DATE (WITH SUCH REBORROWING TO CONSIST OF
THE TYPES OF ADVANCES, WITH RELATED INTEREST PERIODS IF APPLICABLE, SPECIFIED IN
A BORROWING NOTICE DELIVERED BY THE BORROWER IN ACCORDANCE WITH THE REQUIREMENTS
OF SECTION 2.8).  THE DEEMED PAYMENTS MADE PURSUANT TO THE IMMEDIATELY PRECEDING
SENTENCE SHALL BE ACCOMPANIED BY PAYMENT OF ALL ACCRUED INTEREST ON THE AMOUNT
PREPAID.  IN THE EVENT THAT ANY DEEMED PAYMENT MADE PURSUANT TO THIS SECTION 1.2
OCCURS OTHER THAN ON THE LAST DAY OF THE RELATED INTEREST PERIOD RELATED TO ANY
REVOLVING LOAN, EACH LENDER PARTY HERETO HEREBY WAIVES ANY INDEMNIFICATION BY
THE BORROWER PURSUANT TO THE PROVISIONS OF SECTION 3.4 SOLELY WITH RESPECT TO
ANY SUCH REVOLVING LOAN.


2.                                       AMENDMENTS TO THE CREDIT AGREEMENT. 
EFFECTIVE AS OF THE EFFECTIVE DATE AND IMMEDIATELY AFTER GIVING EFFECT TO THE
COMMITMENT INCREASE AND SUBJECT TO THE SATISFACTION OF THE CONDITIONS PRECEDENT
SET FORTH IN SECTION 3 BELOW, THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


2.1.                              SECTION 2.21 OF THE CREDIT AGREEMENT IS
AMENDED (I) TO DELETE EACH OCCURRENCE OF THE PHRASE “$100,000,000” NOW APPEARING
THEREIN, AND TO SUBSTITUTE THE FOLLOWING THEREFOR:  “$150,000,000”, AND (II) TO
DELETE THE PHRASE “$375,000,000” NOW APPEARING THEREIN, AND TO SUBSTITUTE THE
FOLLOWING THEREFOR:  “$425,000,000”; IT BEING UNDERSTOOD AND AGREED THAT THE
COMMITMENT INCREASE SHALL BE DEEMED TO CONSTITUTE AN INCREASE OF THE AGGREGATE
COMMITMENT PURSUANT TO SECTION 2.21 (AS AMENDED BY THIS AMENDMENT) IN AN AMOUNT
EQUAL TO $50,000,000.


2.2.                              SECTION 6.12.4 OF THE CREDIT AGREEMENT IS
AMENDED TO DELETE THE PHRASE “$275,000,000” NOW APPEARING THEREIN, AND TO
SUBSTITUTE THE FOLLOWING THEREFOR:  “$350,000,000”.


 

2


--------------------------------------------------------------------------------



 


2.3.                              SECTION 6.14.4 OF THE CREDIT AGREEMENT IS
AMENDED TO DELETE THE PHRASE “$275,000,000” NOW APPEARING THEREIN, AND TO
SUBSTITUTE THE FOLLOWING THEREFOR:  “$350,000,000”.


3.                                       CONDITIONS OF EFFECTIVENESS.  THE
EFFECTIVENESS OF THIS AMENDMENT IS SUBJECT TO THE CONDITIONS PRECEDENT THAT:


(A)                                  THE AGENT SHALL HAVE RECEIVED DULY EXECUTED
ORIGINALS OF THIS AMENDMENT FROM EACH OF THE BORROWER, THE PARENT, THE REQUIRED
LENDERS (OR THE AGENT WITH THE CONSENT IN WRITING OF THE REQUIRED LENDERS), EACH
INCREASING LENDER AND EACH NEW LENDER;


(B)                                 THE AGENT SHALL HAVE RECEIVED DULY EXECUTED
ORIGINALS OF A REAFFIRMATION IN THE FORM OF ATTACHMENT A ATTACHED HERETO FROM
EACH OF THE BORROWER’S SUBSIDIARIES IDENTIFIED THEREON;


(C)                                  THE AGENT AND THE LENDERS SHALL HAVE
ADMINISTERED THE REALLOCATION OF THE AGGREGATE OUTSTANDING CREDIT EXPOSURE AMONG
THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES OF THE AGGREGATE
COMMITMENT;


(D)                                 THE AGENT SHALL HAVE RECEIVED (I) DULY
CERTIFIED RESOLUTIONS OF THE BORROWER AND EACH OTHER CREDIT PARTY (IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE AGENT) AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND OF THE CREDIT AGREEMENT AS
AMENDED HEREBY, AND (II) AN OPINION LETTER OF COUNSEL TO THE CREDIT PARTIES IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE AGENT; AND


(E)                                  THE AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE AGENT SHALL REASONABLY REQUEST.


4.                                       REPRESENTATIONS AND WARRANTIES AND
REAFFIRMATIONS OF THE PARENT AND THE BORROWER.


4.1.                              EACH OF THE PARENT AND THE BORROWER HEREBY
REPRESENTS AND WARRANTS THAT (I) THIS AMENDMENT AND THE CREDIT AGREEMENT AS
PREVIOUSLY EXECUTED AND AS MODIFIED HEREBY, AND THE REAFFIRMATION ATTACHED
HERETO, CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF EACH CREDIT PARTY
PARTY THERETO AND ARE ENFORCEABLE AGAINST EACH SUCH CREDIT PARTY IN ACCORDANCE
WITH THEIR TERMS (EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCES, REORGANIZATION OR SIMILAR LAWS RELATING TO
OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE
PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND
REQUIREMENTS OF REASONABLENESS, GOOD FAITH AND FAIR DEALING), AND (II) NO
DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING.


4.2.                              UPON THE EFFECTIVENESS OF THIS AMENDMENT AND
AFTER GIVING EFFECT HERETO, EACH OF THE PARENT AND THE BORROWER HEREBY REAFFIRMS
ALL COVENANTS, REPRESENTATIONS AND WARRANTIES, IN ALL MATERIAL RESPECTS, MADE IN
THE CREDIT AGREEMENT AS MODIFIED HEREBY, AND AGREES THAT ALL SUCH COVENANTS,
REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED TO HAVE BEEN REMADE AS OF THE
EFFECTIVE DATE, EXCEPT THAT ANY SUCH


 

3


--------------------------------------------------------------------------------



 

covenant, representation, or warranty that was made as of a specific date shall
be considered reaffirmed only as of such date.


5.                                       REFERENCE TO THE EFFECT ON THE CREDIT
AGREEMENT.


5.1.                              UPON THE EFFECTIVENESS OF SECTION 1 HEREOF, ON
AND AFTER THE DATE HEREOF, EACH REFERENCE IN THE CREDIT AGREEMENT (INCLUDING ANY
REFERENCE THEREIN TO “THIS CREDIT AGREEMENT,” “HEREUNDER,” “HEREOF,” “HEREIN” OR
WORDS OF LIKE IMPORT REFERRING THERETO) OR IN ANY OTHER LOAN DOCUMENT SHALL MEAN
AND BE A REFERENCE TO THE CREDIT AGREEMENT AS MODIFIED HEREBY.


5.2.                              EXCEPT AS SPECIFICALLY MODIFIED ABOVE, THE
CREDIT AGREEMENT AND ALL OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED
AND/OR DELIVERED IN CONNECTION THEREWITH, SHALL REMAIN IN FULL FORCE AND EFFECT,
AND ARE HEREBY RATIFIED AND CONFIRMED.


5.3.                              THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF
THE AGENT OR THE LENDERS, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE CREDIT
AGREEMENT OR ANY OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED AND/OR
DELIVERED IN CONNECTION THEREWITH.


6.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


7.                                       HEADINGS.  SECTION HEADINGS IN THIS
AMENDMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE.


8.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF
SEPARATE COUNTERPARTS AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE
DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.


9.                                       FEES.  ON OR BEFORE THE SECOND BUSINESS
DAY FOLLOWING THE EFFECTIVE DATE, THE BORROWER SHALL PAY TO THE AGENT FOR ITS
ACCOUNT, THE ARRANGER’S ACCOUNT AND THE ACCOUNT OF EACH OF THE INCREASING
LENDERS AND NEW LENDERS, ALL FEES PAYABLE PURSUANT TO THAT CERTAIN FEE LETTER,
DATED AS OF NOVEMBER 3, 2006, BY AND AMONG THE BORROWER, THE AGENT AND THE
ARRANGER.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

4


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

 

UNITED STATIONERS SUPPLY CO.,
as the Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

UNITED STATIONERS INC.,
as a Credit Party

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION (successor by merger to
Bank One, NA (Illinois)), individually, as an
LC Issuer, and as Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PNC BANK N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5


--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

LASALLE BANK MIDWEST, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

COMERICA BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

FIFTH THIRD BANK (CHICAGO), A
MICHIGAN BANKING CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

6


--------------------------------------------------------------------------------


 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ASSOCIATED BANK, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

CAPITAL ONE, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

7


--------------------------------------------------------------------------------


 

ATTACHMENT A

REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Amended and Restated Five-Year Revolving Credit Agreement
dated as of October 12, 2005 by and among UNITED STATIONERS SUPPLY CO. (the
“Borrower”), UNITED STATIONERS INC., as a credit party (the “Parent”), the
financial institutions from time to time parties thereto (the “Lenders”) and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (successor by merger to BANK ONE, NA
(ILLINOIS)), in its capacity as administrative agent (the “Agent”) (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), which Amendment No. 1 is dated as of November 10, 2006
(the “Amendment”).  Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement.  The
undersigned acknowledge and agree that nothing in the Credit Agreement, the
Amendment or any other Loan Document shall be deemed to require the consent of
the Agent or any Lender to any future amendment or other modification to the
Credit Agreement or any Loan Document.  Each of the undersigned reaffirms the
terms and conditions of the Guaranty, the Security Agreement, the Intellectual
Property Security Agreements and any other Loan Document executed by it and
acknowledges and agrees that such agreement and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.  All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

Dated:  November 10, 2006

LAGASSE, INC.

 

UNITED STATIONERS FINANCIAL
SERVICES LLC

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Brian S. Cooper

 

Name:

Brian S. Cooper

Title:

Vice President and Treasurer

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

UNITED STATIONERS SUPPLY CO.

 

UNITED STATIONERS TECHNOLOGY
SERVICES LLC

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Brian S. Cooper

 

Name:

Brian S. Cooper

Title:

Senior Vice President and Treasurer

 

Title:

Vice President and Treasurer

 

8


--------------------------------------------------------------------------------


 

ANNEX I

COMMITMENT SCHEDULE

LENDER

 

COMMITMENT

JPMorgan Chase Bank, N.A.

 

$40,000,000

PNC Bank, N.A.

 

$34,500,000

U.S. Bank, National Association

 

$34,500,000

KeyBank National Association

 

$34,500,000

LaSalle Bank Midwest N.A.

 

$34,500,000

Comerica Bank

 

$24,000,000

Fifth Third Bank

 

$24,000,000

The Northern Trust Company

 

$24,000,000

Union Bank of California, N.A.

 

$24,000,000

Associated Bank, N.A.

 

$24,000,000

Wells Fargo Bank, National Association

 

$15,000,000

Capital One, N.A.

 

$12,000,000

TOTAL:

 

$325,000,000

 

 

9


--------------------------------------------------------------------------------